IN THE SUPREME COURT OF THE STATE OF DELAWARE

TYRONE M. ADKINS,                     §
                                      §     No. 581, 2015
      Defendant Below,                §
      Appellant,                      §     Court Below—Superior Court
                                      §     of the State of Delaware
      v.                              §
                                      §
STATE OF DELAWARE,                    §     Cr. ID No. 1411014640
                                      §
                                      §
      Plaintiff Below,                §
      Appellee.                       §


                         Submitted: September 28, 2016
                         Decided:   September 29, 2016

Before STRINE, Chief Justice; HOLLAND and VAUGHN, Justices.

                                   ORDER

      This 29th day of September 2016, it appears to the Court that:

      (1)    In August 2015, following a one-day trial, a Superior Court jury

convicted defendant-appellant, Tyrone M. Adkins of three counts of Drug Dealing

(Heroin). On October 9, 2015, the Superior Court sentenced Adkins to a total of

twenty years at Level V incarceration. This is Adkins’s appeal.

      (2)    The sole issue on this appeal is whether the Superior Court was within

its discretion to overrule an objection to the testimony of an undercover police

officer about the circumstances of the crimes with which the defendant was

charged. Defendant Adkins argues that the Superior Court had to apply Delaware
Rule of Evidence 404(b) because the officer testified that Adkins “shorted him” in

the amount of heroin he delivered. As the Superior Court found, the officer was

testifying about the very transactions that formed the basis for the charges against

the defendant, and the testimony about shorting went to the amount of the heroin

the officer received. Not only that, the State was not using the testimony for any

purpose implicating Rule 404(b). Finally, it is impossible for us to fathom how

testimony that Adkins delivered less heroin than he was supposed to would have

led the jury to convict him improperly, and thus the admission of this evidence,

even if improper, was harmless.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                      BY THE COURT:
                                      /s/ Leo E. Strine, Jr.
                                      Chief Justice




                                         2